An unpublis ed order shall not be regarded as precedent and shall not be’rcited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

NIKCI BOYD, No. 66760
Petitioner,

 

Res ondent.
—9— FEB 12 2015

TRAClE K, LENDEMAN
CLERK rm $3UPREME CQLJRT

er €-

DEF’UTX’ CLERK.

ORDER DENYING PETITION FOR WRIT OF PROHIBITION

Having considered this original pro se petition for a writ of
prohibition, we conclude that petitioner has not demonstrated that our
intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
Pan 0. Eighth Judicial Dist. Court, 120 New]; 222, 228, 88 P.3d 840, 844
(2004). Accordingly, we

ORDER the petition DENIED.1

:1

pie/QM , J_
Pickering

 

XSTTORNEY T. NGUYEN, [ FE L  9

cc: Nicki Boyd

[We deny as moot petitioner’e motion to consolidate.

SUPREME Goum
or:
Name».

(0) mm   “OH? Li S